05/05/2022



                                                                               Case Number: DA 21-0654




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Case No. DA 21-0654

     —————————————————————————————

INGRID BARDEEN HENSCHEL,
STEPHEN BORGHI and LISABETH
BEATTY,

              Plaintiffs/Appellees,
       v.
                                             ORDER OF DISMISSAL WITH
MUSSELSHELL COUNTY; MERIEL                         PREJUDICE
BECK, Musselshell County Weed
Coordinator; MUSSELSHELL
COUNTY WEED DISTRICT;
GOLDEN VALLEY COUNTY;
MERIEL BECK, Golden Valley
County Weed Coordinator; and
GOLDEN VALLEY COUNTY WEED
DISTRICT,

              Defendants/Appellants.
                 ______________________________________

      This matter having come before the Court pursuant to the Stipulated Motion

of the Parties for an Order of dismissal and the Court being otherwise fully

advised, finds good cause to grant such relief. Accordingly,
      IT IS HEREBY ORDERED that the above entitled action including this

present appeal is hereby fully dismissed with prejudice with each party bearing its

own attorneys’ fees and costs.




                                         2                              Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               May 5 2022